Name: 2007/309/EC: Commission Decision of 27 April 2007 on a financial contribution from the Community towards emergency measures to combat avian influenza in Hungary in 2006 (notified under document number C(2007) 1818)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  natural environment;  EU finance;  Europe;  health
 Date Published: 2007-05-05

 5.5.2007 EN Official Journal of the European Union L 117/27 COMMISSION DECISION of 27 April 2007 on a financial contribution from the Community towards emergency measures to combat avian influenza in Hungary in 2006 (notified under document number C(2007) 1818) (Only the Hungarian text is authentic) (2007/309/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and 3a(1) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Decision 90/424/EEC, as amended by Decision 2006/53/EC (2), provides for a Community financial contribution to Member States to cover certain costs involved in taking measures to eradicate avian influenza. (2) Outbreaks of avian influenza occurred in Hungary in 2006. The emergence of that disease represents a serious risk to the Communitys livestock population. Under Article 3a(2) of Decision 90/424/EEC, Hungary took measures to combat those outbreaks. (3) The payment of a Community financial contribution must be made subject to the condition that the planned measures were actually implemented and that the competent authorities provided all the necessary information to the Commission within certain deadlines. (4) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3), following the amendment of Decision 90/424/EEC by Decision 2006/53/EC, no longer covers avian influenza. It is therefore necessary to expressly provide in the present Decision that the granting of a financial contribution to Hungary is subject to compliance with certain rules laid down in Regulation (EC) No 349/2005. (5) Article 3a(3) of Decision 90/424/EEC provides that the Community financial contribution is to be 50 % of the eligible costs incurred by the Member State. (6) Hungary has fully complied with its technical and administrative obligations as set out in Articles 3(3) and 3a(2) of Decision 90/424/EEC. Hungary has forwarded to the Commission information on the costs incurred in the framework of this outbreak on 27 October 2006. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. A financial contribution from the Community may be granted to Hungary towards the costs incurred by that Member State in taking the measures referred to in Article 3a(2) of Decision 90/424/EEC to combat avian influenza in 2006. The financial contribution shall be 50 % of the costs incurred that are eligible for Community funding. 2. For the purposes of this Decision, Articles 2 to 5 and Articles 7 and 8 and Article 9(2), (3) and (4) and Article 10 of Regulation (EC) No 349/2005 shall apply mutatis mutandis. Article 2 Payment arrangements A first tranche of EUR 1 000 000 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to the Republic of Hungary. Done at Brussels, 27 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 29, 2.2.2006, p. 37. (3) OJ L 55, 1.3.2005, p. 12.